DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/01/2020.
Claims 1, 3, 13, and 15 have amended. Claims 11-12 and 17 have been canceled.
Claims 1-10, 13-16, and 18-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to 

Claims 1 and 13 recite “modifying the first ontology to add, delete or hide a first sub-element mapped to a first element”, “wherein each sub-element of the first ontology represents a semantic alternative way to express the element to which the sub-element is mapped”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0027]; there is no description of performing the function on the sub-element level. There is not explicit definition of mapping or customizing the mapping to sub-element but to a subset.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1-10, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10, 13-16, and 18-20 are drawn to a method and each of which is within the four statutory categories (i.e. a Claims 1-10, 13-16, and 18-20 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
Independent Claim 1 recites the following steps:
receiving a user selection of a reference ontological mapping, wherein the reference ontological mapping is loaded on a computer system, the ontological mapping comprising a mapping between elements of a first ontology and elements of at least a second ontology;
receiving a user selection of a customizable ontological mapping, wherein the customizable ontological mapping includes an indicator for one or more individual mappings within the customizable ontological mapping;
parsing the customizable ontological mapping according to the indicator for the one or more individual mappings;
generating a subset of the customizable ontological mapping based on the parsing step;
presenting the subset to a user;
receiving user-generated modifications to the subset; and
saving the user-generated modifications in a local instantiation of an ontological mapping wherein the user-generated modifications include at least one of:
modifying a mapping between a first element of the first ontology and a first element of the at least a second ontology to be a mapping between the first element of the first ontology and a second element of the at least a second ontology,
modifying a mapping between a first element of the first ontology and a first element of the at least a second ontology to be a mapping between a second element of the first ontology and the first element of the at least a second ontology, or
modifying the first ontology to add, delete or hide a first sub-element mapped to a first element.
The claim steps for the invention recite a process for using a dataset (reference version) to conduct an ontology mapping of target version (customized version), mapping interface terminology to external code set, create a subset of the customized version, modify the subset (revision) of the reference dataset, and update the ontology mapping reference to be used by the user when performing a search function for instance.
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim elements preclude the step from practically being performed in the mind. For example, “receiving user selection”, “analyzing data set”, “generate a new data set based on analysis”, “present the new data set”, “edit the new data set” in the context of this claim encompasses the user to observe, evaluate, and perform the actions using human mind with pen and paper.

Independent Claim 15 is analogous to Claim 1 recite the same steps of “receive/receiving”, “parse/parsing”, “generate/generating”, “present/presenting”, and “save/saving” mentioned in Claim 1 and therefore apply the same abstract idea as above.

Dependent Claims 2-14 and 16-20 recite additional subject matter which further narrows or defines the abstract idea embodied in the claims 1 and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
“the reference and customizable ontological mappings map elements of an interface terminology to elements of one or more external code sets”, in claim 3, 
“the subset comprises mappings that are deactivated” in claim 6, 
“the subset comprises mappings that have been modified from an immediately prior release” in claim 7, 
“confirming one or more of the user-generated modifications” in claim 9, 
“receiving a newer version of an ontological mapping”, in claim 10, 
“modifying a mapping between an element of the interface terminology and an element of the one or more external code sets”, in claim 11, 
“modifying the mapping between the concept and at least one of the one or more descriptions” in claim 12, and 
“the step of receiving user-generated modifications includes receiving changes to metadata elements pertaining to the interface terminology”, in claim 14, 
which are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, these limitations only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 1 and 15. 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls in BOLD) recites an abstract idea.
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-10, 13-16, and 18-20 recite additional element such as “saving the user-generated modifications in a local instantiation of an ontological mapping” in claim 1, “loading the customizable ontological mapping; loading the local instantiation; overwriting portions of the customizable ontological mapping with one or more portions of the local instantiation”, in claim 2, and “recording the user-generated modifications to metadata in the local database rule tables”, in claim 16 as drafted, which amount to invoking computers as a tool to perform the abstract idea and the step of “saving, loading, overwriting and recording” are additional limitations which are nominal or tangential addition to the abstract idea an add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated and does not affect the generation of the data object, See MPEP § 2106.05(g). The claims recite other additional elements such as “database”, see (Applicant, 0057) and the computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see (Applicant, 0041), see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources, processors, memory); and the generic computer components merely perform generic computer functions (i.e. collecting, analyzing/evaluating, storing). The “saving… ” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabanski et al. (US 2014/0258304 A1 -hereinafter Sabanski) in view of Charlot et al. (US Pub. 2016/0283673 A1– hereinafter Charlot)

Regarding Claim 1 (Original), Sabanski teaches a method for generating local deployments of ontological mappings (Sabanski: [0003]; The user defined ontology is reconfigurable such that the user maintains a local copy of the primary ontology…), comprising:
	receiving a user selection of a reference ontological mapping, wherein the reference ontological mapping is loaded on a computer system Sabanski discloses a reference ontology is generated from database and downloaded/loaded to a computer downloaded by a user (Sabanski: [0004]; An ontology database is generated that specifies relationships between service terms that include linking relationships between vehicle terminology and cluster categories [0034]; a primary ontology database is provided that is generated by a centralized group of the organization. Thereafter, a local ontology database, herein referred to as the ontology database, is downloaded from the primary database, [0046]; The user selects an ontology … and then selects whether this ontology should be downloaded from the primary ontology database or a local ontology database (i.e., located on the local server or local computer of the user)
receiving a user selection of a customizable ontological mapping, wherein the customizable ontological mapping includes an indicator for one or more individual mappings within the customizable ontological mapping (Sabanski: [0034]; The ontology database 18, once stored locally may be modified by adding, deleting, or revising contents therein. The user may 
parsing the customizable ontological mapping according to the indicator for the one or more individual mappings Sabanski discloses elements in are analyzed and mapped in the selected ontology (Sabanski: [0035]; The knowledge mining processing unit 14 is an analytical tool that extracts service repair verbatims from the warranty database as a function of the user selected parameters and a user selected ontology, [0050]; the labor code and verbatim analysis identifying the number of records that are mined as a function of the query. The mined service verbatims are binned to their respective categories based on the selected ontology, [0060])
generating a subset of the customizable ontological mapping based on the parsing step Sabanski discloses based on the user ontology selection, generating a subset/new cluster after analyzing (Sabanski: [0004]; The user selected ontology is a subset of the ontology database, [0035]; The user selected ontology is a subset of the ontology database where the service verbatims are segregated into a plurality of cluster categories, [0050]; The user may select a respective category and review detailed information… the labor code, labor code description, and the associated claims associated with the verbatim are identified, [0052]; After re-executing the mining operation with the revised ontology, one or more service verbatims will be removed from the no-match category and re-binned to a respective category. This technique provides a means to scale down the number of verbatims in the no-match category and update the user specific ontology with new terms, [0060]; The system will prompt the user for approval to map the text phrases to the new or existing cluster names)
presenting the subset to a user (Sabanski:[0035]; The knowledge mining processing unit 14 searches the text of the verbatim, extracts key terms from the verbatim, and categorizes the key terms so that reports may be generated based on data other than just labor codes, [0051]; the labor code, labor code description, and the associated claims associated with the verbatim are identified, [0052]; The user may review the terminology in the verbatim and may identify key terms or phrases, [0058])
receiving user-generated modifications to the subset Sabanski discloses a user modification such as entering/ adding phrases (Sabanski: [0034]; The ontology database 18, once stored locally may be modified by adding, deleting, or revising contents therein. The user may overwrite the locally saved version, or may rename the filename to maintain different versions of the ontology, [0046]; This ontology database is modified (e.g., additions, deletions, revisions) so that it is tailored to the user's expectations, [0052]; the user may select and copy the phrase or manually enter the phrase to the ontology database as a term name and link it to an associated baseword. Alternatively, the user may create a new baseword category and link the respective term or phrase to the new baseword category, [0054] The user then designates whether the entered term name is associated with an existing base term or a new base word…, [0058])
saving the user-generated modifications in a local instantiation of an ontological mapping Sabanski discloses after the user updates the local ontology, the user stores the new version customized by the user (Sabanski: [0054]; After the term is successfully entered, the ontology is updated. The user may enter a new file name or save it over the existing file name, [0057]; The user may have stored various different files where each file is customized by the user for a respective technology)


Charlot in the same filed of endeavor teaches
…the ontological mapping comprising a mapping between elements of a first ontology and elements of at least a second ontology Charlot discloses user query laxicals (first ontology elements) and a classification database (second ontology elements) (Charlot:[0033]; The mapping between the medical classification codes and interface terminology elements may be accomplished by mapping each medical classification code to a root interface terminology element and one or more interface terminology modifier elements, [0056]; the system may include a search function to receive a query from the user and to present the user with one or more root lexicals based on the user's input… when the system receives a user selection, the system may cross-check that selection against a database of classification codes to determine what further variants are possible…)
wherein the user-generated modifications include at least one of:
modifying a mapping between a first element of the first ontology and a first element of the at least a second ontology to be a mapping between the first element of the first ontology and a second element of the at least a second ontology,
modifying a mapping between a first element of the first ontology and a first element of the at least a second ontology to be a mapping between a second element of the first ontology and the first element of the at least a second ontology, or
modifying the first ontology to add, delete or hide a first sub-element mapped to a first element. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sabanski to incorporate the modification of the ontology by modifying a sub-element of the ontology element, as taught by Charlot to provide a user specific interface in comparison to previous revision and organization quality assurance (Charlot: [0017]; The method, and the system for carrying out the method, may generate a single visual map that may be particularly well-suited to assisting a user in finding a desired more specific clinical interface term leading to, i.e., mapping to a medical classification code, [0018]; may generate multiple visual maps that may be particularly well-suited to comparing versions or revisions of mappings, e.g., for quality assurance or other purposes).

Regarding Claim 2 (Original), the combination of Sabanski and Charlot teaches the method of claim 1, further comprising:
loading the customizable ontological mapping (Sabanski: [0034]; a primary ontology database is provided that is generated by a centralized group of the organization. Thereafter, a local ontology database, herein referred to as the ontology database, is downloaded from the primary database, [0057]; user selected ontology 18 is provided to the knowledge mining processing unit)
loading the local instantiation (Sabanski: [0054]; The user then designates whether the entered term name is associated with an existing base term or a new base word, [0057]; The user selected ontology 18 may include the ontology from the primary ontology database that is generic to all users, or may include the ontology from the local ontology database); and
overwriting portions of the customizable ontological mapping with one or more portions of the local instantiation (Sabanski: [0034]; The user may overwrite the locally saved version, or may rename the filename to maintain different versions of the ontology, [0054]; The user may enter a new file name or save it over the existing file name).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Currently Amended), the combination of Sabanski and Charlot teaches the method of claim 1, wherein the first ontology is an interface terminology and the at least a second ontology is one or more external code sets Charlot discloses user query laxicals (interface terminology) and a classification database (external code sets) (Charlot: [0015]; mapping, using a computer, a plurality of medical classification codes to a plurality of interface plurality terminology elements, [0056]; the system may include a search function to receive a query from the user and to present the user with one or more root lexicals based on the user's input… when the system receives a user selection, the system may cross-check that selection against a database of classification codes to determine what further variants are possible…, [0066]; generating the mappings between various interface terminology elements and between those elements and the medical classification codes).


Regarding Claim 4 (Original), the combination of Sabanski and Charlot teaches the method of claim 3, wherein one of the one or more external code sets is a version of the International Classification of Diseases (Charlot: [0005], [0047]; each spline represents both a combination and a classification code set value, e.g., an ICD-10 code, [Claim 3]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Original), the combination of Sabanski and Charlot teaches the method of claim 3, wherein one of the one or more external code sets is a version of the Systematized Nomenclature of Medicine (Charlot [0071]; The interface also may receive mappings between the hyperprecoordinated lexical and/or its constituent interface terminology lexicals and any other code sets, e.g., SNOMED codes).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Original), the combination of Sabanski and Charlot teaches the method of claim 1, wherein the subset comprises mappings that have been modified from an immediately prior release Charlot discloses when the subset of the original data set has been generated and parsed for changes, it allows the user to verify the changes against a pervious 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Original), the combination of Sabanski and Charlot teaches the method of claim 1, wherein the subset comprises mappings that are newly added (Sabanski: [0052]; the user may select and copy the phrase or manually enter the phrase to the ontology database as a term name and link it to an associated baseword… After re-executing the mining operation with the revised ontology, one or more service verbatims will be removed from the no-match category and re-binned to a respective category, [0060]; text phrases in the service verbatims are mapped to the new cluster names)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Currently Amended), the combination of Sabanski and Charlot teaches the method of claim 1, wherein each sub-element of the first ontology represents a semantic alternative way to express the element to which the sub-element is mapped (Charlot: [Claim 1]; where each sub-element is represented as a combination of the base element with one or more modifiers selected from among one or more variants, [claim 2]; generating a textual depiction of each sub-element, wherein each textual depiction includes at least one of an interface terminology element summary).
.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sabanski et al. (US 2014/0258304 A1 -hereinafter Sabanski) and Charlot et al. (US Pub. 2016/0283673 A1– hereinafter Charlot) as mentioned in claim 1, and in view of Masarie, Jr. et al. (US Pub. 2014/0122117 A1 – hereinafter Masarie)

Regarding Claim 6 (Original), the combination of Sabanski and Charlot teaches the method of claim 1, 
However, Sabanski and Charlot do not expressly teach mapping a deactivated ontology.
Masarie teaches 
wherein the subset comprises mappings that are deactivated Masarie discloses a deactivated concept as retired concept which will be merged with a another concept to create a new concept that will be mapped (Masarie: [0062]; Retiring a concept may include removing relationships to that concept and affecting the status for that concept. The status may be modified to reflect the retired status…, [0063] Instead of deleting or retiring a concept, it may be desirable to merge one or more concepts together... data associated with the older concept may be re-mapped to the newer concept ID. A row in the concept table for the older concept may be flagged as retired). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sabanski and Charlot to include mapping to a retired terms or concepts, as taught by Masarie which provides medical professionals the .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sabanski et al. (US 2014/0258304 A1 -hereinafter Sabanski) and Charlot et al. (US Pub. 2016/0283673 A1– hereinafter Charlot) as mentioned in claim 1, and in further view of Johnson et al. (US Pub. 2013/0297328 A1 – hereinafter Johnson)

Regarding Claim 9 (Original), the combination of Sabanski and Charlot teaches the method of claim 1, further comprising:
However the combination of Sabanski and Charlot does not explicitly teach
Johnson in the same field of endeavor teaches …prior to the saving step, confirming one or more of the user-generated modifications (Johnson: [Fig. 3, 4], [0042]; the mappings for new content are approved and imported, [0081]; Certain examples provide more reliable concept matching by computer-generated determination of match probabilities augmented by user confirmation. Certain examples provide both alphanumeric and graphical representations of likely concept matches for both automated and manual review and confirmation of a probable concept match).


Regarding Claim 10 (Original), the combination of Sabanski and Charlot teaches the method of claim 1, further comprising:
….overwriting portions of the newer version with one or more portions of the local instantiation (Sabanski: [0034]; The user may overwrite the locally saved version, or may rename the filename to maintain different versions of the ontology, [0054]; The user may enter a new file name or save it over the existing file name).
However the combination of Sabanski in view of Charlot does not explicitly teach receiving a newer version 
Johnson in the same field of endeavor teaches receiving a newer version of an ontological mapping (Johnson: [0042]; the new set of mapped and de-identified clinical data is loaded for future use); and

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sabanski in view of Charlot to include the new version if mapping, as taught by Johnson which helps managing data share across health organizations and minimizing resources needed to perform it (Johnson: [0004]; Most approaches to managing terminologies rely on mapping rules and use of human intervention of terminology engineers or medical coders to understand differences across source vocabularies, to rationalize the organization of data (via hierarchies and relationships), to identify differences in granularity, and to map between codes and synonyms where there is overlap. This process requires a large amount of manpower to maintain an updated vocabulary and is especially burdensome when implementing new systems in an established healthcare organization with an abundance of systems and proprietary codes and synonyms).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sabanski et al. (US 2014/0258304 A1 -hereinafter Sabanski) and Charlot et al. (US Pub. 2016/0283673 A1– hereinafter Charlot) as mentioned in claim 1, and in further view of Garimella et al. (US Pub. 2013/0110787 A1 – hereinafter Garimella)

Regarding Claim 14 (Original), the combination of Sabanski and Charlot teaches the method of claim 3, 

Garimella in the same field of endeavor teaches ...wherein the step of receiving user-generated modifications includes receiving changes to metadata elements pertaining to the interface terminology (Garimella: [0007]; program code configured to expose, through an interface coupled to the virtual file system, changes in the metadata files to applications using the
archived data files, [0042]; The file configuration 400 may provide an interface 432 that is coupled to the file systems 433-434 to expose changes to the metadata files 438-450 to the data files 435-437).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sabanski and Charlot to include receiving the changes in the metadata elements, as taught by Garimella to provide the ability to perform changes on the metadata rather copying another set that will require more storage space and in turn accumulate cost (Garimella: [0001]; the archived files may be further processed to allow additional data processing functions to be performed on the archived data. For example, the archived files may be indexed to enable a search engine to search for desired information in certain fields of the archived data or to migrate the archived data to a lower-cost storage tier).


Subject matter free of prior art
Claim 15 is understood to overcome the art because the amended claim limitation recites function(s) which is/are not obvious by the references above or in combination of cited references by the Examiner. The amended limitation recites a field is included to indicate the ontology was modified by a user and evaluating the field of the local instantiation to its 


Response to Amendment
Applicant's arguments filed 12/16/2019 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-10. 
In response to applicant’s arguments, in Step 2A – Prong 1, the invention and the claims are directed to a process for updating the ontology mapping dataset to be used by the user. The claim contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions, “the present system and method permit end users to manage local deployments of ontological mappings, such as mappings between an interface terminology and one or more external code sets and metadata elements ascribed to the interface terminology or external code set elements…” (Applicant, para. 24). Applicant argues the claim steps read in light of the specification teaching the significance of the claimed steps which cannot be performed in human mind. Examiner respectfully disagree and asserts that the claimed invention, under the broadest reasonable interpretation recites a concept  and then save those modifications in a local instantiation of an ontological mapping”, as recited p. 8-9, which are steps that can be performed using human mind where the step of “saving” is considered under Step 2A-P2. Moreover, according to the new 2019 guidance, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. The claims could be reasonably be interpreted as a much simpler process which would absolutely be reasonably done mentally. 
Applicant argument in Step 2A – Prong 2 regarding the claimed invention improves function of computer or technology, Examiner respectfully disagree as the applicant present invention is directed to improving mapping to local instances providing "permanence of the local instantiation," as recited p. 9. This improvement is addressing an administrative issue/problem rather than technical or technology problem. As mentioned in the applicant spec’s [0005] disclosing solving of an administrative issue such as clinician time and resources. Applicant argued that the invention claims are integrated into a practical application providing a comparison to “Example 40: Adaptive Monitoring of Network Traffic Data”. Example 40 is found eligible for solving a technical problem by monitoring network performance in order to analyze any obstruction that hinders the flow of data, resolving network issues, and optimizing network performance. The comparing step recites a specific manner of collecting additional data whenever the initially collected data reflects an abnormal condition that impact network performance. The collected data can then be used to analyze the cause of the abnormal condition, which is used to solve network performance issue 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, Examiner remains the 101 rejections of claims 1-20, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-13. 
In response to the Applicant argument that Masarie and Charlot do not disclose the limitation such as indictor, Examiner respectfully disagree. The claim, interpreted under the broadest reasonable interpretation, reciting an indicator of individual mapping. The reference Charlot discloses an indicator reflecting a type of change between two sets of codes. An indicator can be presented in any form whereas Charlot discloses a color indicator. 
In response to the Applicant argument that Masarie and Charlot do not disclose the limitation such receiving a user generated modification to the subset, Examiner respectfully disagree. Under the broadest reasonable interpretation of the claim limitation, Charlot [0053] discloses a user selection (input) which in turn changes a subset of splines passing through the nodes or as interpreted modify the mapping providing a subset and update the changes.

Hence, Examiner finds the applicant argument regarding the reference Masarie and Charlot teaching the argued limitation is unpersuasive.
The rejection of the amended claim 1 under 103 has been addressed accordingly.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Cui	 (US 2007/0055948)	Method and Apparatus for Processing Electronic Data
This reference is relevant since it discloses a method mapping between ontologies and checks the consistency of other made mappings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];